          Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 1 of 19




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 JERMAINE CARSON,                                :
                Plaintiff,                       :
                                                 :
                        v.                       :                 No. 5:20-cv-00399
                                                 :
 TIMOTHY TUCKER, and WESTERN                     :
 EXPRESS, INC.,                                  :
                   Defendants.                   :
                                                 :

                                      OPINION
      Defendants’ Motion to Dismiss and for a More Definitive Statement, ECF No. 13 —
                            Granted in part and Denied in part

Joseph F. Leeson, Jr.                                                               April 23, 2020
United States District Judge

I.      INTRODUCTION

        Plaintiff Jermaine Carson brings forth this complaint against Defendants Timothy Tucker

and Western Express for alleged injuries sustained in a tractor-trailer accident. Carson asserts

claims of negligence and punitive damages against Defendants. Defendants seek a more

definitive statement for subparagraphs x, z, aa, bb, cc, dd, pp, and qq of paragraph 24;

subparagraphs q, v, x, z, aa, bb, cc, dd, pp, and qq of paragraph 32; and subparagraphs t and x of

paragraph 33 of Plaintiff’s complaint, move to dismiss the punitive damages claims against

Defendants, and move to strike mention of “gross,” “wanton,” and “reckless” throughout the

complaint where Carson cannot factually justify those terms. For the following reasons, the

motion is granted in part and denied in part.

II.     BACKGROUND

        Carson alleges the following facts:

                                                   1
                                                042220
          Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 2 of 19




        Carson was operating his 2004 Mitsubishi tractor-trailer in Ephrata Borough on

December 28, 2017, when Tucker, operating his 2016 Freightliner owned by Western Express,

came into “sudden and forcible” contact with Carson’s tractor-trailer from the rear on State

Route 222. Pl. Compl. ¶¶ 9, 10, 11, 12, 13, ECF No. 1. The impact of the collision forced

Carson’s tractor-trailer off the road causing it to flip on its side and throwing Carson about inside

the vehicle. Id. at ¶¶ 14, 15.

        As a result of the collision, Carson suffered knee injuries, back injuries, spinal injuries,

and damage to his nervous system. Id. at ¶ 16. Carson sought medical treatment for his injuries

and will need to seek medical treatment in the future as well. Id. at ¶ 17. Carson needed to

expend money for his healthcare and will need to expend additional money for future healthcare.

Id. at ¶ 19. Additionally, he lost income, earning capacity, and was “forced to forego” the

pleasures of life. Id. at ¶¶ 19, 20, 21.

        Carson originally filed this complaint in the United States District Court for the Middle

District of Pennsylvania on December 20, 2019. See Compl. The Middle District transferred the

case to this Court on January 24, 2020. See ECF No. 10. Carson’s complaint asserts negligence

and punitive damages against Defendants, including the following pertinent allegations

Defendants seek for Carson to define more clearly:

                24. The negligent conduct, careless and gross wanton and reckless of
                Defendant Timothy Tucker consisted of the following:
                ....
                x. operating his commercial motor vehicle without due regard for the rights,
                safety, and position of Plaintiff lawfully on the roadway;
                ....
                z. driving recklessly and with willful and wanton disregard for the safety of
                persons or property in violation of 75 Pa. C.S.A. § 3736;




                                                  2
                                               042220
Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 3 of 19




    aa. failure to obey the rules of the road, the statutes of the Commonwealth
    of Pennsylvania, and the ordinances of Ephrata Borough, in and about
    operating his vehicle on the highways and roadways of the Commonwealth
    of Pennsylvania;

    bb. failure to operate, maintain, inspect, and repair his vehicle in accordance
    with the application Federal Motor Carrier Safety Regulations and
    Pennsylvania statutes and regulations;

    cc. operating his vehicle in violation of the rules and regulations of the
    Federal Motor Carrier Safety Regulations;

    dd. operating his vehicle in violation of the rules and regulations of the
    Federal Motor Carrier Act;
    ....

    pp. failure to operate, maintain, inspect, and repair his vehicle in accordance
    with the applicable Federal Motor Carrier Safety Regulations 49 C.F.R. §
    et seq., which have been adopted in this Commonwealth pursuant to 67 Pa.
    Code § 229.14;

    qq. such other acts of negligence, gross negligence, recklessness and/or
    willful and wanton conduct as may be discovered using the Federal Rules
    of Civil Procedure.

    ....

    32. The negligent conduct, careless conduct and gross wanton and reckless
    conduct of Defendant Western Express, Inc., by and through the acts and or
    omissions of the Defendant Timothy Tucker, who at all times relevant
    hereto was acting as the agent, servant, employee and/or workman of
    Defendant Western Express, Inc. and was in the course and scope of such
    agency, service, employment, and/or work at the time of the collision in this
    case, consisted of the following:

    ....

    q. operating his vehicle in careless disregard for the safety of others in
    violation of 75 Pa C.S.A. § 3714;



                                      3
                                   042220
Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 4 of 19




    ....

    v. failure to exercise a degree of care which an ordinary and prudent person
    would have done under the circumstances;

    ....

    x. operating his commercial motor vehicle without due regard for the rights,
    safety, and position of Plaintiff lawfully on the roadway;

    z. driving recklessly and with willful and wanton disregard for the safety or
    persons or property in violation of 75 Pa. § 3736;

    aa. failure to obey the rules of the road, the statutes of the Commonwealth
    of Pennsylvania; and the ordinances of Ephrata Borough, in and about
    operating his vehicle on the highways and roadways of the Commonwealth
    of Pennsylvania;

    bb. failure to operate, maintain, inspect and repair his vehicle in accordance
    with the application Federal Motor Carrier Safety Regulations and
    Pennsylvania statutes and regulations;

    cc. operating his vehicle in violation of the rules and regulations of the
    Federal Motor Carrier Safety Regulations;

    dd. operating his vehicle in violation of the rules and regulations of the
    Federal Motor Carrier Act;

    pp. failure to operate, maintain, and inspect and repair his vehicle in
    accordance with the applicable Federal Motor Carrier Safety Regulations
    49 C.F.R. § et seq., which have been adopted in this Commonwealth
    pursuant to 67 Pa. Code § 229.14;

    qq. such other acts of negligence, gross negligence, recklessness and/or
    willful and wanton conduct as may be discovered using the Federal Rules
    of Civil Procedure.

    33. The negligent conduct, careless conduct, and gross, wanton, and
    reckless conduct of Defendant Western Express, Inc., in its own right,
    consisted of the following:

                                      4
                                   042220
            Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 5 of 19




                 ....
                 t. operating its vehicle in violation of the Rules and Regulations of the
                 Federal Motor Carrier Safety Regulations;
                 ....
                 x. such other negligence, recklessness, and/or willful and wanton conduct
                 as shall be revealed in discovery under the Federal Rules of Civil Procedure.

Compl. at ¶¶ 24, 32, 33.

          Defendants filed this motion on February 18, 2020. See ECF No. 13. In their motion,

Defendants move for a more definitive statement for subparagraphs x, z, aa, bb, cc, dd, pp, and

qq of paragraph 24; subparagraphs q, v, x, z, aa, bb, cc, dd, pp, and qq of paragraph 32; and

subparagraphs t and x of paragraph 33 of Plaintiff’s complaint; and seek to dismiss the claims for

punitive damages for failure to state a claim under which relief can be granted. Defendants also

seek to strike mention of “gross,” “wanton,” and “reckless” throughout the complaint where

Carson cannot factually justify those terms.

III.      LEGAL STANDARDS

       A. 12(b)(6) Motion to Dismiss Standard

          In rendering a decision on a motion to dismiss, this Court must “accept all factual

allegations as true [and] construe the complaint in the light most favorable to the plaintiff.”

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche

Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)) (internal quotation marks omitted). Only if

“the ‘[f]actual allegations . . . raise a right to relief above the speculative level’” has the plaintiff

stated a plausible claim. Id. at 234 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 540, 555

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”


                                                    5
                                                 042220
          Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 6 of 19




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, “the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions.” Id.

(explaining that determining “whether a complaint states a plausible claim for relief . . . [is] a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense”). The defendant bears the burden of demonstrating that a plaintiff has failed to

state a claim upon which relief can be granted. See Hedges v. United States, 404 F.3d 744, 750

(3d Cir. 2005) (citing Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).

    B. 12(e) Motion for a More Definitive Statement Standard

        Federal Rule of Civil Procedure 12(e) often serves as a corollary to pleading standards

under Rule 8(a). Rule 8(a) provides that a complaint must include “a short and plain statement of

the grounds for the court’s jurisdiction[;] . . . the claim showing that the pleader is entitled to

relief; and . . . a demand for the relief sought, which may include . . . different types of relief.”

Fed. R. Civ. P. 8(a). Where the complaint is lacking in this regard:

        A party may move for a more definite statement of a pleading to which a responsive
        pleading is allowed but which is so vague or ambiguous that the party cannot
        reasonably prepare a response. The motion must be made before filing a responsive
        pleading and must point out the defects complained of and the details desired.

Fed. R. Civ. P. 12(e). The Court notes that “[a] motion for a more definite statement is not a

substitute for the discovery process[,]” and that such motions are not favored. Wheeler v. United

States Postal Service, 120 F.R.D. 487, 488 (M.D. Pa. 1987). They are typically only granted

where pleadings are “unintelligible or if it is virtually impossible for the opposing party to craft a

responsive pleading.” Maya v. Chertok, No. 15-00484, 2015 WL 5254377, *2 (M.D. Pa. Sept. 9,

2015) (quotation marks omitted) (quoting Morris v. Kesserling, No. 09-1739, 2010 WL

4362630, at *1 (M.D. Pa. Oct. 27, 2010)); see Schaedler v. Reading Eagle Publ’n, 370 F.2d 795,


                                                   6
                                                042220
          Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 7 of 19




798 (3d Cir. 1966) (stating that such motions are “directed to the rare case where because of the

vagueness or ambiguity of the pleading the answering party will not be able to frame a

responsive pleading”). The opposing party must be unable to respond “even with a simple

denial[ ] in good faith or without prejudice to himself.” Brueggman v. Fayette Cnty., No. 95-446,

1995 WL 606796, *4 (W.D. Pa. Aug. 17, 1995); see Kimberton Healthcare Consulting, Inc. v.

Primary PhysicianCare, Inc., No. 11-4568, 2011 WL 6046923, at *3 (E.D. Pa. Dec. 6, 2011)

(explaining that “a motion for a more definitive statement is generally . . . used to provide a

remedy for an unintelligible pleading rather than as a correction for a lack of detail”).

       The Third Circuit has, however, “highlighted the usefulness of a motion for a more

definite statement when a complaint does not disclose the facts underlying a plaintiff’s claim for

relief such that the defendant cannot reasonably be expected to frame a proper, fact-specific

defense.” Miller v. Alt. Freight Sys., No. 11-01954, 2013 WL 1308235, at *3 (M.D. Pa. Jan. 29,

2013) (citing Thomas v. Independence Twp., 463 F.3d 285, 301 (3d Cir. 2006)). In this

circumstance, “the Rule 12(e) motion for a more definite statement is perhaps the best procedural

tool available to obtain the factual basis underlying a plaintiff’s claim for relief.” Id. (quoting

Thomas, 463 F.3d at 301). These motions are largely committed to the discretion of the trial

court. Maya, 2015 WL 5254377, at *2.

   C. 12(f) Motion to Strike Standard

       Defendants seek to dismiss “gross,” “wanton,” and “reckless” throughout the complaint

where Carson cannot factually justify those terms. However, that request is more properly

viewed as a motion to strike under Rule 12(f) rather than a motion to dismiss under Rule

12(b)(6), and the Court treats it accordingly. Fisher v. Borough of Doylestown, No. 02–4007,

2003 WL 22134790, at *5 n.5 (E.D. Pa. May 30, 2003); see Howmedica Osteonics Corp. v.


                                                  7
                                               042220
         Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 8 of 19




Zimmer, Inc., No. 05–897, 2006 WL 2583275, at *2 (D.N.J. Sep. 5, 2006) (concluding that a

court should not deny an otherwise proper motion merely because a party has styled it

inaccurately).

       A district court “may strike from a pleading . . . any redundant, immaterial, impertinent,

or scandalous matter.” Fed. R. Civ. P. 12(f). “Content is immaterial when it has no essential or

important relationship to the claim for relief. Content is impertinent when it does not pertain to

the issues raised in the complaint. Scandalous material improperly casts a derogatory light on

someone, most typically on a party to the action.” Lee v. Eddystone Fire & Ambulance, No. 19-

3295, 2019 WL 6038535, at *2 (E.D. Pa. Nov. 13, 2019) (quotation omitted). “[S]triking a

pleading or a portion of a pleading ‘is a drastic remedy to be resorted to only when required for

the purposes of justice.’” Lee v. Dubose Nat’l Energy Servs., Inc., No. 18-2504, 2019 WL

1897164, at *4 (E.D. Pa. Apr. 29, 2019) (same). Thus, “[m]otions to strike are ‘not favored and

usually will be denied unless the allegations have no possible relation to the controversy and may

cause prejudice to one of the parties, or if the allegations confuse the issues in the case.’”

Eddystone Fire, 2019 WL 6038535 at *3; Tubman v. USAA Cas. Ins. Co., 943 F. Supp. 2d 525,

527–28 (E.D. Pa. 2013).

   D. Punitive Damages

       Plaintiffs seek punitive damages against Defendants. To the extent that these counts bring

claims for punitive damages under state law, Pennsylvania law sets an exacting standard for the

award of punitive damages in tort cases. Pennsylvania has adopted Section 908 of the

Restatement (Second) of Torts, which provides that punitive damages may be “awarded to

punish a defendant for outrageous conduct, which is defined as an act which, in addition to

creating ‘actual damages, also imports insult or outrage, and is committed with a view to oppress


                                                  8
                                               042220
          Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 9 of 19




or is done in contempt of plaintiffs’ rights.’ . . . . Both intent and reckless indifference will

constitute a sufficient mental state.” Klinger v. State Farm Mut. Auto. Ins. Co., 115 F.3d 230,

235 (3d Cir. 1997) (quoting Delahanty v. First Pa. Bank, N.A., 464 A.2d 1243, 1263 (Pa. Super.

Ct. 1983)).

        As the Pennsylvania Supreme Court has observed:

        The standard governing the award of punitive damages in Pennsylvania is settled.
        “Punitive damages may be awarded for conduct that is outrageous, because of the
        defendant’s evil motive or his reckless indifference to the rights of others.” Feld v.
        Merriam, 485 A.2d 742, 747 ([Pa.] 1984) (quoting Restatement (Second) of Torts
        § 908(2) (1979)); see also Chambers v. Montgomery, 192 A.2d 355, 358 ([Pa.]
        1963). As the name suggests, punitive damages are penal in nature and are proper
        only in cases where the defendant's actions are so outrageous as to demonstrate
        willful, wanton or reckless conduct. See SHV Coal, Inc. v. Continental Grain Co.,
        587 A.2d 702, 704 ([Pa.] 1991); Feld, 485 A.2d at 747-48; Chambers, 192 A.2d at
        358. See also Restatement (Second) of Torts § 908, comment b. The purpose of
        punitive damages is to punish a tortfeasor for outrageous conduct and to deter him
        or others like him from similar conduct. Kirkbride v. Lisbon Contractors, Inc., 555
        A.2d 800, 803 ([Pa.] 1989); Restatement (Second) of Torts § 908 (1) (“Punitive
        damages are damages, other than compensatory or nominal damages, awarded
        against a person to punish him for his outrageous conduct and to deter him and
        others like him from similar conduct in the future.”). Additionally, this Court has
        stressed that, when assessing the propriety of the imposition of punitive damages,
        “[t]he state of mind of the actor is vital. The act, or the failure to act, must be
        intentional, reckless or malicious.” See Feld, 485 A.2d at 748; see also Martin v.
        Johns-Manville Corp., 494 A.2d 1088, 1097 n. 12 ([Pa.] 1985) (plurality opinion).

Hutchison ex rel. Hutchison v. Luddy, 870 A.2d 766, 770-71 (Pa. 2005).

        In Hutchison the Pennsylvania Supreme Court also:

        [S]et forth the standard the courts are to apply when called upon to determine
        whether the evidence supports a punitive damages award on such a basis. Noting
        that Comment b to Section 908(2) of the Restatement refers to Section 500 as
        defining the requisite state of mind for punitive damages based on reckless
        indifference, this Court turned to Section 500, which states:

        § 500 Reckless Disregard of Safety Defined: The actor's conduct is in reckless
        disregard of the safety of another if he does an act or intentionally fails to do an act
        which it is his duty to the other to do, knowing or having reason to know of facts

                                                   9
                                                042220
           Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 10 of 19




          which would lead a reasonable man to realize, not only that his conduct creates an
          unreasonable risk of physical harm to another, but also that such risk is substantially
          greater than that which is necessary to make his conduct negligent. Restatement
          (Second) of Torts § 500.

Id. at 771. Noting that Section 500 set forth two very different types of state of mind as to

reckless indifference, the Pennsylvania Supreme Court adopted the narrower reading of this state

of mind requirement when addressing punitive damage claims, concluding that “in Pennsylvania,

a punitive damages claim must be supported by evidence sufficient to establish that (1) a

defendant had a subjective appreciation of the risk of harm to which the plaintiff was exposed

and that (2) he acted, or failed to act, as the case may be, in conscious disregard of that risk.” Id.

at 772.

IV.       ANALYSIS

      A. Defendants’ Motion for a More Definitive Statement

          Defendants move for a more definitive statement for subparagraphs x, z, aa, bb, cc, dd,

pp, and qq of paragraph 24; subparagraphs q, v, x, z, aa, bb, cc, dd, pp, and qq of paragraph 32;

and subparagraphs t and x of paragraph 33 of Plaintiff’s complaint. They cite to Pozarlik v.

Camelback Associates, Inc., 2011 WL 6003841, at *3 (M.D. Pa. Nov.30, 2011), to support their

theory. For the following reasons, the motion is granted in part and denied in part.

          Language similar to the language used in Plaintiff’s complaint was considered in

Pozarlik, in which the complaint had alleged that the defendant had been negligent in failing to

exercise reasonable care at the property, “including but not limited to” twelve different theories,

as well as “such other negligence, if any, that will be ascertained during discovery.” Pozarlik,

2011 WL 6003841, at *3 (M.D. Pa. Nov.30, 2011). The court found that the defendant could not




                                                   10
                                                 042220
         Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 11 of 19




be expected to answer such vague and sweeping allegations, which could incorporate potentially

innumerable state and federal laws. Id. at 4.

       Here, in applying the standard for a Rule 12(e) motion for a more definitive statement,

the following subparagraphs satisfy the standard:

               24. The negligent conduct, careless and gross wanton and reckless of
               Defendant Timothy Tucker consisted of the following:

               ....

               aa. failure to obey the rules of the road, the statutes of the Commonwealth
               of Pennsylvania, and the ordinances of Ephrata Borough, in and about
               operating his vehicle on the highways and roadways of the Commonwealth
               of Pennsylvania;

               bb. failure to operate, maintain, inspect, and repair his vehicle in accordance
               with the application Federal Motor Carrier Safety Regulations and
               Pennsylvania statutes and regulations;

               cc. operating his vehicle in violation of the rules and regulations of the
               Federal Motor Carrier Safety Regulations;

               dd. operating his vehicle in violation of the rules and regulations of the
               Federal Motor Carrier Act;
               ....

               pp. failure to operate, maintain, inspect, and repair his vehicle in accordance
               with the applicable Federal Motor Carrier Safety Regulations 49 C.F.R. §
               et seq., which have been adopted in this Commonwealth pursuant to 67 Pa.
               Code § 229.14;

               qq. such other acts of negligence, gross negligence, recklessness and/or
               willful and wanton conduct as may be discovered using the Federal Rules
               of Civil Procedure.

               ....



                                                  11
                                                042220
Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 12 of 19




    32. The negligent conduct, careless conduct and gross wanton and reckless
    conduct of Defendant Western Express, Inc., by and through the acts and or
    omissions of the Defendant Timothy Tucker, who at all times relevant
    hereto was acting as the agent, servant, employee and/or workman of
    Defendant Western Express, Inc. and was in the course and scope of such
    agency, service, employment, and/or work at the time of the collision in this
    case, consisted of the following:

    ....

    aa. failure to obey the rules of the road, the statutes of the Commonwealth
    of Pennsylvania; and the ordinances of Ephrata Borough, in and about
    operating his vehicle on the highways and roadways of the Commonwealth
    of Pennsylvania;

    bb. failure to operate, maintain, inspect and repair his vehicle in accordance
    with the application Federal Motor Carrier Safety Regulations and
    Pennsylvania statutes and regulations;

    cc. operating his vehicle in violation of the rules and regulations of the
    Federal Motor Carrier Safety Regulations;

    dd. operating his vehicle in violation of the rules and regulations of the
    Federal Motor Carrier Act;

    ....

    pp. failure to operate, maintain, and inspect and repair his vehicle in
    accordance with the applicable Federal Motor Carrier Safety Regulations
    49 C.F.R. § et seq., which have been adopted in this Commonwealth
    pursuant to 67 Pa. Code § 229.14;

    qq. such other acts of negligence, gross negligence, recklessness and/or
    willful and wanton conduct as may be discovered using the Federal Rules
    of Civil Procedure.

    ....

    33. The negligent conduct, careless conduct, and gross, wanton, and
    reckless conduct of Defendant Western Express, Inc., in its own right,
    consisted of the following:

                                     12
                                   042220
        Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 13 of 19




               ....

               t. operating its vehicle in violation of the Rules and Regulations of the
               Federal Motor Carrier Safety Regulations;

               ....

               x. such other negligence, recklessness, and/or willful and wanton conduct
               as shall be revealed in discovery under the Federal Rules of Civil Procedure.

Pl. Compl. ¶¶ 24, 32, 33. Subparagraphs aa, bb, cc, dd, pp, and qq of paragraph 24;

subparagraphs aa, bb, cc, dd, pp, and qq of paragraph 32; and subparagraphs t and x of paragraph

33 are impermissibly vague and do not allow for Defendants to answer or mount a defense. As

to subparagraph qq of paragraph 24, subparagraph qq of paragraph 32, and subparagraph x of

paragraph 33, if there are “such other” acts, as Carson alleges, Carson must specifically allege

such acts, and the supporting facts, in the complaint so Defendants can frame a responsive

pleading pertaining to those allegations. Moreover, as to subparagraphs aa, bb, cc, dd, and pp of

paragraph 24; subparagraph aa, bb, cc, dd, and pp of paragraph 32; and subparagraph t of

paragraph 32, Carson must set forth which exact federal, state, or local statute or regulation was

violated and the specific facts supporting the alleged violations. Defendant cannot be left to

speculate what specific statue or regulation was violated.

       The vague nature of these subparagraphs highlights “the usefulness of a motion for a

more definite statement when a complaint does not disclose the facts underlying a plaintiff’s

claim for relief such that the defendant cannot reasonably be expected to frame a proper, fact-

specific defense.” Miller, 2013 WL 1308235, *3. Similar to Pozarlik, where the defendant could

not respond to such vague allegations; in this instance, Defendants cannot respond to allegations

of which they have no notice. Accordingly, the motion for a more definitive statement is granted
                                                13
                                              042220
         Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 14 of 19




as to subparagraphs aa, bb, cc, dd, pp, and qq of paragraph 24; subparagraphs aa, bb, cc, dd, pp,

and qq of paragraph 32; and subparagraphs t and x of paragraph 33.

       As to the remaining subparagraphs, the subparagraphs pertain to the allegations of

negligence, the statute for careless driving, 75 Pa C.S.A. § 3714, and the statute for reckless

driving, 75 Pa. § 3736. Defendants can respond to these allegations as they pertain to the

accident which led to the instant lawsuit. Conversely, subparagraphs aa, bb, cc, dd, pp, and qq of

paragraph 24; subparagraphs aa, bb, cc, dd, pp, and qq of paragraph 32; and subparagraphs t and

x of paragraph 33 leave Defendants to speculate on allegations, which is impermissible as

compared to the remaining subparagraphs. Accordingly, Defendants’ motion for a more

definitive statement is granted as to subparagraphs aa, bb, cc, dd, pp, and qq of paragraph 24;

subparagraphs aa, bb, cc, dd, pp, and qq of paragraph 32; and subparagraphs t and x of paragraph

33; but denied as to the remaining subparagraphs.

   B. Defendants’ Motion to Dismiss

       Defendants seek to dismiss the punitive damages claims against them on the basis Carson

did not plead sufficient facts to show Defendants’ state of mind during the accident. Carson

counters that these facts will be revealed during discovery. For the following reasons, the motion

to dismiss is granted.

       Carson cites to cases in the Middle District where the court allowed punitive damage

claims to proceed on the basis discovery will reveal more facts. See, e.g., Kerlin v. Howard, No.

18-00481, 2018 WL 4051702, at *1 (M.D. Pa. Aug. 24, 2018); Wydra v. Bah, No. 15-513, 2016

WL 297709, at *2 (M.D. Pa. Jan. 22, 2016); Cobb v. Nye, No. 14-0865, 2014 WL 7067578, at *4

(M.D. Pa. Dec. 12, 2014) (citing Young v. Westfall, No. 06-2325, 2007 WL 675182, at *2 (M.D.

Pa. Mar. 1, 2007) (denying motion to dismiss punitive damages in negligence accident involving

                                                14
                                              042220
         Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 15 of 19




a tractor-trailer)); Ferranti v. Martin, No. 06-1694, 2008 WL 111272, at *2 (M.D. Pa. Jan. 8,

2008) (finding, in a claim relating to a tractor-trailer accident, that the plaintiff had pled

sufficient allegations to require discovery).

        However, the arguments advanced by Carson are contrary to Eastern District precedent.

For example, in Babenko v. Dillon, 19-00199, 2019 WL 3548833, at *1 (E.D. Pa. Aug. 5, 2019),

the defendant Ethan Dillon, driving Thomas Dillon’s vehicle with his express or implied

permission, struck the plaintiff’s vehicle from behind. The plaintiff suffered numerous injuries as

a result. Id. The plaintiff brought suit against defendants, asserting against Ethan Dillon that he

negligently or recklessly: (1) operated his vehicle at an unsafe speed; (2) failed to properly brake

his vehicle; (3) failed to properly observe roadways; and (4) failed to yield the right of way to

other vehicles. Id. Next, the plaintiff asserted against Thomas Dillon that he negligently or

recklessly acted when he negligently entrusted his vehicle: (1) to a driver insufficiently

experienced and trained in the operation of vehicles upon state and local highways; (2) to a

driver without sufficient training and experience in the handling of such a vehicle at highway or

greater speeds; (3) to a driver without sufficient training and experience in the maintenance of

control of such vehicles at normal speeds, including but not limited to, braking and the avoidance

of obstacles; and (4) to an insufficiently experienced driver to operate upon the highways of this

state and to carry passengers who may contribute to distraction from the extra care and attention

needed for the operation of such vehicles at highway and greater speeds. Id.

        The defendants moved to dismiss the plaintiff’s complaint due to the lack of factual

specificity on punitive damages, and the Court granted their motion. As to Ethan Dillon, the

Court stated, “[a]llegations that Defendant did not comply with the law, by themselves, are

insufficient to satisfy the requirements of Pennsylvania law for awarding punitive damages.” Id.


                                                  15
                                                042220
        Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 16 of 19




at 3. The Court relied upon a similar Western District case, Elmi v. Kornilenko, No. 17-77, 2018

U.S. Dist. LEXIS 33950 (W.D. Pa. 2018), in which that Court stated, “the inclusion of simple

allegations that a [motorist] did not comply with the law or violated regulations does not, by

itself, satisfy the requirements of Pennsylvania law for awarding punitive damages.” Id. at 12.

       As to Thomas Dillon, the owner of the vehicle, the Court stated that the plaintiffs, “failed

to allege that Thomas Dillon was aware of the risks posed by allowing Ethan Dillon to operate

the vehicle.” Babenko, 2019 WL 3548833 at 4. In its reasoning, the Court relied upon Perez v.

Bardo, No. 11-376, 2011 WL 941380 (E.D. Pa. March 17, 2011). In Perez, the plaintiffs brought

suit against the owners of a vehicle for punitive damages but insufficiently pled their complaint,

leading the Court to state the allegations “do not support an inference that these defendants were

aware of the risks posed by allowing Bardo to drive.” Id. at 6. Accordingly, the Court dismissed

the punitive damages claims against Ethan Dillon and Thomas Dillon.

          i.   Punitive Damages against Tucker

       Here, Carson failed to plead with specificity allegations sufficient to support punitive

damages against Tucker. Carson’s complaint is replete with conclusory statements about how

Tucker violated local, state, and federal statutes and regulations. However, Carson fails to plead

factual specificity to support these conclusory statements. For example, Carson alleges that

Tucker operated his vehicle in excess of the applicable hours, but offers no details about the

number of hours Tucker had driven. See Compl. ⁋ 28. Carson also alleges that Tucker failed to

operate, maintain, repair, and inspect his vehicle in accordance with federal regulations, but does

not allege how the vehicle was not in compliance. See id. The Complaint also contains

seemingly contradictory allegations, asserting that Tucker fell asleep but also that he was

sending, reading, or writing a text message. See id. The Complaint contains nothing more than a


                                                16
                                              042220
         Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 17 of 19




laundry list of possible violations without any specific factual allegations to show that Tucker

committed any such violations.

       Additionally, Carson failed to plead Tucker “had a subjective appreciation of the risk of

harm to which the plaintiff was exposed and that [] he acted, or failed to act, as the case may be,

in conscious disregard of that risk.” Hutchinson, 870 A.2d at 772. The lack of factual specificity

as to the state of mind for Tucker is insufficient to survive dismissal. Currently, Carson’s

complaint against Tucker is not suited for punitive damages; rather, his allegations are suited for

damages in a negligence action.

       Carson’s complaint is similar to the complaint against Ethan Dillon in Babenko where the

plaintiff in Babenko merely asserted Ethan Dillon violated motor vehicle laws without asserting

additional factual detail. Mere allegations Tucker violated the law are not enough. While Carson

cites to cases in the Middle District where alleging punitive damages without additional factual

detail so discovery can reveal more facts is sufficient to survive dismissal, these cases are

inapposite in light of Eastern District precedent. Carson failed to address Eastern District

precedent which requires more than brief conclusory remarks. Carson must plead additional

factual detail as to Tucker’s subjective appreciation of the risk and that he acted, or failed to act,

in conscious disregard of that risk under Eastern District precedent.

         ii.   Punitive Damages against Western Express

       Carson failed to allege with specificity allegations supporting punitive damages against

Western Express. Carson’s complaint is laden with conclusory allegations about how Western

Express “knew or should have known” the conduct of Tucker. As discussed above, the

conclusory allegations are insufficient to state a claim for punitive damages against Tucker;

therefore, they fail to state a claim against Western Express for the same reasons. To the extent

                                                 17
                                               042220
         Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 18 of 19




the Complaint makes additional allegations against Western Express for failure to train and/or

supervise, these allegations again lack factual specificity to show how these alleged failures rose

to the requisite level of culpability for punitive damages. In construing the complaint in a light

more favorable to Carson, the conclusory and speculative language “should” is insufficient for

punitive damages. The allegations “do not support an inference that these defendants were aware

of the risks posed” by permitting Tucker to operate the vehicle. Perez, 2011 WL 941380, at *6.

Rather, these allegations are more suitable for a mere negligence claim instead of punitive

damages. This lack of factual specificity is insufficient to survive dismissal.

       Similar to Thomas Dillon in Babenko, there is no factual evidence to show Western

Express was specifically aware of the risks posed by Tucker driving. Tucker cannot simply list

conclusory allegations and assert punitive damages. This is in contravention to Eastern District

precedent regardless of his citations to Middle District precedent. It is incumbent on Tucker to

recognize the matter was transferred from the Middle District to the Eastern District and identify

Eastern District case law that supports his arguments. Absent such precedent, the Court cannot

allow his claim to continue.

   C. Defendants’ Motion to Strike

       Defendants seek to strike mention of “gross,” “wanton,” and “reckless” throughout the

complaint where Carson cannot factually justify those terms. For the following reasons, the

motion to strike is granted.

       Here, the terms Defendants seek to strike are immaterial in light of the Court dismissing

Counts Two and Four, the claims for punitive damages against Defendants. The terms “gross,”

“wanton,” and “reckless” have “no essential or important relationship to the claim for relief” as




                                                18
                                              042220
         Case 5:20-cv-00399-JFL Document 19 Filed 04/23/20 Page 19 of 19




 the Court dismissed the punitive damages claims. Eddystone Fire, 2019 WL 6038535, at *2.

 Accordingly, the motion to strike is granted.

V.   Conclusion

        For the reasons stated above, Defendants’ motion is granted in part and denied in part.

 Defendants’ motion for a more definitive statement is granted for subparagraphs aa, bb, cc, dd,

 pp, and qq of paragraph 24; subparagraphs aa, bb, cc, dd, pp, and qq of paragraph 32; and

 subparagraphs t and x of paragraph 33 and denied as to the remaining subparagraphs.

 Defendants’ motion to dismiss the punitive damages claims against Tucker and Western Express

 is granted without prejudice to Carson’s right to amend to allege additional facts to support these

 claims. Lastly, Defendants’ motion to strike is granted.

        A separate Order follows.


                                                 BY THE COURT:




                                                 /s/ Joseph F. Leeson, Jr.
                                                 JOSEPH F. LEESON, JR.
                                                 United States District Judge




                                                   19
                                                 042220
